:    -
c




                 .OFFICE   OF THE   ATTORNEY     GENERAL      OF TEXAS
                                        AUSTIN
OROVERSELLERS
ATr0RNr.Y
       GENCRAL




    Eon&able John Oould, Chairman
    Texas State Library and Historioal              Commission
    Wichita Falls,  Texas




                                                           Vtate     bus
                     We acknowledke re
    reeds       as.rollows:
                                                        Ristorical    Commission i
            would ilk                                      ou on a problem now

                                                        n$ spplioetions    for
                                                   After eliminating     a num-
                                                 imaining five whose appli-
                                                               ana a ohoioe
                                                 among these. Ifembers of the,
                                                  ke a.eelection    without
                                                  diaates personally.
                           roprlation  includes a $1200 item for
                           es. The Commission would like to know,
                           8 fund oan be used to pay the traveling
                     of applicants    who are Invited to Austin by
                         if that is not permitted,.o*n    the Commis-
            sion use t;e fund to pay the expenses of bne of its
            members who would be designated to visit    the applicanta?
                       *~%I.1of the five   remaining   applicents     reside   out-
                side   of Texas.
                   Ve      will apprecffite   an opinion     from you st your
            earliest       oonvenienoe.
                                                                                .Y   757
 .       .
Eon. John Gould,                    page 2




             The 39th Leglslsture,  at its regular session in
1945, a proprlated    $1200 for eaoh of the years ending August
31, 194B and August 31, 1947, to the Conmission for “travel
olpenseaW.    Seotion 11 of the same appropriation  Ml1 ooataine
the r ollowing provisions t

                         *s!.     80 traveling   expenses shall   be olalmed,
             allowed,           or paid unless incurred while     traveling
             on State           business.   . . . .
                       “d.   l?o traveling expenses shell be incurred
               by any employee of any of the departments, or other
               agenoies of the government, outside of the boundar-
               lea of the State of Texas, except ror State business
               and no suoh expenses shall be paid from State appro-
              priations    or out of any local or auxiliary   funds by
               the State Comptroller to an employee of any agenop
               oi the Government until and unless a -written state-
             .ment , signed by the Attorney Gsneral, advising that
               the purpose 04 the proposed trip, in his opinion,is
             .for said State business purposes; whioh written
               opinion shall have been filed with the disbursing
               ofrioer, of such respeative    agenop of the Government.
               . . . ..    .
                   eg. .All employees traveling at the expense of
             the State are hereby limited to the amount of Four
             ($4.00) Dollars per day expenses for meals and lodg-
             ing ;   l     .    .   .




                     Y. 33 ia expressly provided that the provisions
     .       of Subsection llg or this Act with reference      to llmi-
             tation of amcunt or traveling     expense shall not applg
             to the Govc:rnor , the Lieutenant-Governor,    and the
             members of CorzvLssions. who receive no salary Eer                 _
             diem, when traveling   in or out of the State. . . .”
             IUnderscoring   Ours+
           The Texas State Library and Historical   Commission,
whloh is composed of five persons appointed. by the Governor, by
and with the oonsent of the Senate, reoeives   no salary or psr diem
Bon,   John    @Uldj           $aC;e   3.         ,.:.   .,   -z   ..               ;,
                     -.,    i’.I.                                        I
                                            ..,
                        .
                  ..        _   _..
          ‘:    .
               ..

               .I.          .‘:,’-.
               ._
                .~
                                                                               1.      . ..
When travelin:     in or out 02 the State* but cnly $5.00 per day: ,_:
and aotual.expens&ti   incurred when attending the ennual~meeting    ,~
and speoial   called meetings.   Art. 5434, v. A. c. s. 0118or, .:
the principal   duties oi'your  GoPrmissicn is with reference 'to
the election   of a.State Librarian.    The quall.?loatlons  of suoh
an employee are set out in Artiole    5440,'V. A. S. S.', whioh
reed&as foliowe:
               eZ!he Comaisslon shall elect a State           Librarian,
        not of their number, who shsll b8 s man or woman of
        at  least    one year's training      in a library     school end
        at leest three yesrs ' ~admlnistretive          experience    as
        head,or @'free      public or institutional        library,   or
        a.8 an assistant     of high rank in such library.          Said
        Librarian     shall serve at the will of,the Commission
        end shall give~bond Inthe          sumof five thoussnd
       'dollars for the proper       oare of the State Library and
   _.   Its aqulpment. Ee shall be allctied his aotual ex-
        Bensea when,traveling       in the servioo'oi        the Cormis-
        slon, on his sworn eooount showing suoh expenses in
        detail.8                                                    :
                  ..~
               vie do notbelieve     that the moneys'appropriate@           ror
 $ravelirig ~expenses of the Commission oan be used to pay the travel-
 ing expenses of app~lioants for the job 0,+ Stete~ Librarianfor                 the
 reason that they sre neither agents nor employees of the Soard or
.of ,the Stete..      It could hdrdlg be said that their trips to Texas,
 oonstltuted      "State business";     however,    ~8 are oi the opinion that
 e,member of the Boera, when authorized by the Board to Interview
 certain applioants,who        are non-residents       a? 'Texas, would be '. :
 engsged ih &State business* when traveling              for that purpose. It
 might not only be advisable          but highly desirable        to personally
 interview an applioant in order to ssoertain                whether his qualifi-
 9etlons ana rdm2nistrative         experienoe were sufl'ioient          to meet
 statutory     standards.     The statute,      by setting    up standerds which
 the Commission must observe in the election               cf a State Librarian,
 I%mits the discretion        o;P the Commission to that extent and implied-
 ly authorizes       the Commissioa.'to do what is reasonable aad necessary
        .-
   .’



                                                                                  ,’
                                  . .       ..
                                  ,                                      .d       :. _.
                                                 .
io erform    its duty under the statute.’  YOU  are aooordizgly               :
advP.sed that if a request is made of the Attorney General for
ipproval oi (I proposed trip by some member of the Commission
far the propose stated in yo,~. Letter,   he will approve same                          .
ai being for “State ‘CusIneas.W

             Trusti&   that the foregoing        answers your inquiry,            .,’

                                         Youra.rery     truly,
                                        ATT-         GXX’ERAL
                                                            Ok TEXAS




                                  .